DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “and/or” and it is unclear if the limitation after “and/or” are included in the claim. For examination purposes, the examiner will interpret “and/or” as “or”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over A. Hosoe et al. (US 20120263993 A1 – English version of JP 2012186141 A cited in IDS filed on 08/19/2022) in view of K. Honda et al (JP 2004311073 A – cited in IDS filed on 08/19/2022 and machine translation provided in this office action).
Regarding claim 1, Hosoe discloses an electrode (61+62+63; [0064]) for a solid-state battery (60), the electrode (61+62+63) comprising:
a current collector (67, negative electrode current collector or 65, positive current collector) that is a metal porous body (aluminum porous body [0033]); and
an electrode material mixture with which the current collector is filled ([0065] regarding electrode active material filled into porous body 65 and 67).
Hosoe discloses using a fuse or the like to prevent an abnormally high current from flowing ([0030]). Hosoe further discloses using an aluminum porous body as a current collector, then a large amount of active material can be retained in the porous body. In other words, a thick electrode can be formed while maintaining a short distance between the active material and the current collector ([0019]).
However, Hosoe does not disclose specific details of the fuse.
Honda discloses an electrode (15, laminate unit) for a solid-state battery (1, energy device), the electrode (15) comprising:
a current collector (3, negative electrode current collector or 7, positive current collector) that is a metal body (Pg. 3 Lines 117-119 & Pg. 4 Lines 140-143 regarding metal); 
Honda further discloses an electrode material mixture (4, negative electrode active material or 6, positive electrode active material) with which the current collector is filled (4 is filled over 3; Fig. 1),
the current collector (3) having an end portion (left end portion of 3 where it connects to an external electrode, 9; Fig. 1) having a material mixture non-filled region that is not filled with the electrode material mixture (left end portion of 3, where 12 is located, is not filled with 4; Fig. 1 or right end portion of 3,7 of Figs. 7B-14B), and 
the material mixture non-filled region having a part that is a fuse function portion (left end portion of 3 is not filled with 4 has a fuse portion, 12; Fig. 1), the fuse function portion (12) having a smaller total cross-sectional area of metal in a cross section perpendicular to a direction of the end portion (cross section of 12 in the thickness direction) than the rest of the material mixture non-filled region (cross section of 3,7 on the right side of 12 in the thickness direction shown in Figs. 9B, 10B, 13B, and 14B is bigger than a cross section of 12 in the thickness direction; Pg. 5 Lines 165-169 regarding small width or thickness). Honda teaches when overcurrent flows between 3,7 and the external electrode (9), the fuse portions (12) generates heat due to Joule heat, melts, and overheats, cutoff the current, in order to prevent a serious situation such as fire (Pg. 5 Lines 169-172).  
Honda and Hosoe are analogous in the field of secondary batteries, since both protect the battery with use of a fuse to prevent abnormally high current, as well as optimize the thickness of the electrode. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the fuse of Hosoe with the fuse details taught in Honda, in order cutoff the current to prevent a serious situation such as fire (Pg. 5 Lines 169-172). 
Regarding claim 2, modified Hosoe discloses the electrode for a solid-state battery according to claim 1, but does not specify wherein the fuse function portion (12) has a higher porosity or a smaller metal wire diameter than the rest of the material mixture non-filled region.
 However, Hosoe discloses the formula used to define porosity, which is based on weight of porous material. In other words, Hosoe teaches a higher porosity is obtained in a smaller thickness. Additionally, Honda discloses the fuse function portion (12) has a smaller thickness (Figs. 9B, 10B, 13B, and 14B).
Therefore, modified Hosoe meets the limitation of “the fuse function portion has a higher porosity than the rest of the material mixture non-filled region”.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over A. Hosoe et al. (US 20120263993 A1) in view of K. Honda et al (JP 2004311073 A) as applied to claim 1 above, and further in view of Tsukamoto et al. (JP H1167190 A – cited in IDS filed on 08/19/2022 and machine translation provided in this office action.

Regarding claim 3, modified Hosoe discloses the electrode for a solid-state battery according to claim 1, but does not disclose wherein at least a part of the fuse function portion is filled with at least one of an insulating material, a reinforcing material, and a heat insulating material.
Tsukamoto discloses a battery containing a fuse that is a current interrupting element and reduces the battery size ([0003]-[0004]), which are similar objects to Hosoe and Honda. 
 Tsukamoto further discloses a fuse (10) comprising a reinforcing material (13; [0012]; Fig. 1), in order to prevent shrinkage when the temperature rise and the circuit is reliably interrupted by 10 ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add the reinforcing material of Tsukamoto to the fuse portion of modified Hosoe, in order to maintain reliable current interruption when temperature rises. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728